DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on November 29, 2021.  The application contains 17 claims.  Claims 1-17 are directed to a method for user authentication.  Claims 1-17 are pending.

Claim Objections
3.	Claims 2-17 are objected to because of the following informalities:
Referring to claims 2-17:
	Claim 2 recites “A method according to claim 1’, where ‘A method’ should be ‘The method’ to indicate claim 2 is dependent from claim 1, which recites ‘A method’.
	Claims 3-17 are objected based on the same or similar rationales.
 
Double Patenting
            4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).                     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).                      Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
(i)                   Claims 1-17 of instant application 17/537,257 (hereafter '257) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 10,366,215 (hereafter '215). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-17 of '257 are found in claim 1-19 of '215.                      Therefore, Claims 1-17 of ‘257 are anticipated by claim 1-19 of '215, because all the limitation of broader genus claims of '806 are contained in the narrower species claims of '630, as enunciated in ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
 (ii)                   Claims 1-17 of instant application 17/537,257 (hereafter '257) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 11,048,784 (hereafter '784). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-17 of '257 are found in claim 1-19 of '784.                      Therefore, Claims 1-17 of ‘257 are anticipated by claim 1-19 of '784, because all the limitation of broader genus claims of '806 are contained in the narrower species claims of '630, as enunciated in ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
                      "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon.qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber.q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).                       This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented. 

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (U.S. 2006/0037067 A1), hereinafter “Morris”, in view of Willeby (U.S. 2002/0188872 A1).
Referring to claim 1:
	 	Morris teaches:
                      A computer-implemented verification method comprising ():
            enabling a user to input an identifier into an electronic device having a screen and an operable, virtual keypad by operating at least one key of the operable, virtual keypad via an image of at least part of a keypad which is displayed at least partially within a keypad zone of the screen (see Morris, [0032] ‘the display 4 could alternatively consist of modifiable legends on a keypad or keyboard [i.e., the operable, virtual keypad ]’; [0036] ‘the image generator 8 might always generate the image of a numerical keypad, in which the arrangement of the numerals on the keypad [i.e., the keypad zone ] is changed according to the random string that is received.’);
            wherein the image represents or depicts a scrambled keypad having at least one key which is positionally re-ordered or reconfigured relative to the layout of the keys in the operable, virtual keypad (see Morris, [0036] ‘the image generator 8 might always generate the image of a numerical keypad, in which the arrangement of the numerals on the keypad [i.e., the keypad zone ] is changed according to the random string [i.e., at least one key is re-ordered or reconfigured relative to the layout of the keys in the operable, virtual keypad ] that is received.’).
		However, Morris does not disclose wherein configuration or order of the keys in the operable, virtual keypad is altered after at least part of the identifier has been inputted.
		Willeby discloses wherein configuration or order of the keys in the operable, virtual keypad is altered after at least part of the identifier has been inputted (see Willeby, [0029] ‘a new keypad is generated after each key entry, with the graphically-represented keys in a different, pseudo-random location.’). 
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Willeby into the system of Morris so that configuration or order of the keys in the operable, virtual keypad is altered after at least part of the identifier has been inputted.  Morris teaches "a method of secure communication between a server and a terminal remote from the server, the terminal including a user operated data input device and display,” (see Morris, [0019]). Therefore, Willeby’s teaching could enhance the system of Morris,  because Willeby discloses “a system and method for receiving a secure input from a user via a graphical user interface.” (see Willeby, [0001).
 Referring to claim 2:
	 	Morris and Willeby further disclose:
		the image is electronically formed (see Morris, [0036] ‘the image data may consist of an image file (e.g. JPG, GIF, BMP etc) or an HTML file.’).
Referring to claim 3:
	 	Morris and Willeby further disclose:
		the image includes at least one of a graphical image, an optical image, a video, or some other form of visual representation (see Morris, [0036] ‘the image data may consist of an image file (e.g. JPG, GIF, BMP etc) or an HTML file.’).
Referring to claim 4:
	 	Morris and Willeby further disclose:
		the image is displayed within the keypad zone such that as the user touches, clicks on or otherwise identifies a location within the image, a key of the operable, virtual keypad that corresponds to that location is activated to provide an encoded version of the user’s input (see Morris, [0017] ‘receiving positional data from the terminal, the positional data [i.e., the location within the image ] consisting of identifiers for the positions of user selected characters and being an encoding of user entered data;’).
Referring to claim 5:
	 	Morris and Willeby further disclose:
		the image is displayed such that it appears to the user that the image is an operable keypad with keys in a scrambled order or configuration with respect to the keys of the operable, virtual keypad ([0036] ‘the image generator 8 might always generate the image of a numerical keypad, in which the arrangement of the numerals on the keypad [i.e., the keypad zone ] is changed according to the random string [i.e., a scrambled order ] that is received.’).
Referring to claim 7:
	 	Morris and Willeby further disclose:
		at least one of the keypad zone and the image remains in a fixed position on the screen during input of the user's identifier (see Morris, [0046] ‘keys that are in fixed positions’).
Referring to claim 8:
	 	Morris and Willeby further disclose:
		the identifier is a Personal Identification Code or Personal Identification Number (see Morris, [0033] ‘PIN’).
Referring to claim 9:
	 	Morris and Willeby further disclose:
		the keypad zone comprises a plurality of sub-zones or “hot spots”, each sub-zone corresponding to a key of the operable, virtual keypad (see Morris, [0033] ‘the display 4 could alternatively consist of modifiable legends on a keypad or keyboard’); and
           the image is presented to the user such that the position of at least one key depicted in the image corresponds to the position of a sub-zone, thus providing a mapping between the keys of the keypad depicted in the image and the plurality of sub-zones (see Morris, [0046] ‘the virtual map’.  In addition, Willeby, [0030] ‘a mappable graphic image’).
Referring to claim 10:
	 	Morris and Willeby further disclose:
		an encoded version of the user's identifier is constructed within the electronic device from a plurality of keystrokes activated on the operable, virtual keypad in response to a click, touch or other indication made by the user with respect to the image (see Morris, [0017] ‘receiving positional data from the terminal, the positional data [i.e., the location within the image ] consisting of identifiers for the positions of user selected characters and being an encoding of user entered data;’).
Referring to claim 11:
	 	Morris and Willeby further disclose:
		sending the identifier inputted into the electronic device from the electronic device to a remote computer-based resource (see Morris, [0039] ‘This positional data may then be converted by the client terminal 1 into character data or some other form of data for sending to the security server 3.’).
Referring to claim 12:
	 	Morris and Willeby further disclose:
		the remote computer-based resource receives the identifier and processes it, wherein the identifier is processed using a stored form or version of the configuration of the keys depicted in the image (see Morris, [0039] ‘ This encoded authorization data (e.g. "1,7,8,") [i.e., the identifier ] can only be decoded by knowing either the image data …, the encoded authorisation data … are sent by the client terminal 1 to the security server 3 where it is decoded by the decoder 9.’).
Referring to claim 13:
	 	Morris and Willeby further disclose:
           the positions of all keys depicted in the image remain unchanged relative to one another during input of the user’s identifier (see Morris, [0046] ‘keys that are in fixed positions with respect to each other’).
Referring to claim 14:
	 	Morris and Willeby further disclose:
		the image is received by the electronic device from a computer-based resource located remotely from the electronic device (see Morris, [0039] ‘image data generated by the image generator 8 from the security server 3.’).
Referring to claim 15:
	 	Morris and Willeby further disclose:
		delivering an indicator to the user to confirm that the image has been provided by a legitimate source (see Morris, [0035] ‘the combination generator 7 is adapted to generate a random string [i.e., the image ] and an identification code [i.e., the indicator ] specific to that random string.’).
Referring to claim 16:
	 	Morris and Willeby further disclose:
		the indicator is an audible indication, a visual indication, a textual message, image, video, sound, watermark, vibration, or other tactile indication (see Morris, [0072] ‘the design data could incorporate audio features’).
Referring to claim 17:
	 	Morris and Willeby further disclose:
		the image is erased from the electronic device following the user's input, or following a specified period of time (see Morris, [0049] ‘the image data generated by the image generator 8 is also preferably deleted after the security server 3 receives the encoded authorisation data.’).

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (U.S. 2006/0037067 A1), in view of Willeby (U.S. 2002/0188872 A1), further in view of White et al. (U.S. 8,453,207 B1), hereinafter “White”. 
Referring to claim 6:
	 	Morris and Willeby further disclose the limitations as described in claim 1.  They further suggest superimposing (see Morris, [0036] ‘the image generator 8 might always generate the image of a numerical keypad, in which the arrangement of the numerals on the keypad is changed according to the random string [i.e., the image superimposing the operable, virtual keypad ] that is received.’).  However, the do not elaborate on it.
		White elaborates on superimposing (see White, col. 10, line 21 ‘The keypad 38 may be superimposed on the image 50, or the image 50 may be superimposed on the keypad 38, such that the keypad 38 and image 50 overlap.’)
		It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of White into the system of Morris to implement superimposing.  Morris teaches "a method of secure communication between a server and a terminal remote from the server, the terminal including a user operated data input device and display,” (see Morris, [0019]). Therefore, White’s teaching could enhance the system of Morris, because White discloses “methods and systems for improving the security of secret authentication data during authentication transactions.” (see White, col. 1, line 10).
 
Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Reisman; Richard (US 20150135206 A1) disclose method and apparatus for browsing using alternative linkbases;
(b)	Kawasaki; Fumihiro et al. (US 20140365867 A1) disclose information processing apparatus, information processing method, information processing program, and recording medium storing thereon information processing program;
(c)	Cartmell; John et al. (US 20140341109 A1) disclose Methods, Apparatus and Systems for Managing Converged Gateway Communications;
(d)	Perras; Michelle et al. (US 20140153489 A1) disclose Methods, Apparatus and Systems for Inter-Converged Gateway (ICGW) Communications;
(e)	Gupta; Arupratan (US 20140096201 A1) disclose systems and methods for secured entry of user authentication data;
(f)	Laubach; Kevin (US 20120235912 A1) disclose Input Device User Interface Enhancements.

 	9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                           


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492